Order entered February 7, 2022




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-21-00960-CV

                           JOHN SAKYI, Appellant

                                        V.

                       ABENA FOSUA SAKYI, Appellee

               On Appeal from the 256th Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DF-19-16018

                                     ORDER

      We REINSTATE this appeal.

      By order dated January 13, 2022, we abated this appeal and ordered the trial

court to conduct a hearing and make findings regarding why the reporter’s record

has not been filed. We did so after counsel for appellant informed the Court of his

failed attempts to communicate with Glenda Finkley, Official Court Reporter for

the 256th Judicial District Court. By letter filed January 18, counsel informed the

Court that he did make contact with Ms. Finkley who informed him of the cost to
prepare the record. Counsel stated that he planned to pay the reporter’s fee by

January 24.

      In light of counsel’s letter, we VACATE our January 13 order.                 We

ORDER Ms. Finkley to file, WITHIN THIRTY DAYS of the date of this order,

either (1) the reporter’s record or (2) written verification that appellant has not paid

for the record. We caution appellant that if we receive written verification of no

payment, we may order the appeal be submitted without the reporter’s record. See

TEX. R. APP. P. 37.3(c).

      We DIRECT the Clerk of this Court to send a copy of this order to the

Honorable David Lopez, Presiding Judge of the 256th Judicial District Court;

Dallas County District Clerk Felicia Pitre; Ms. Finkley; and, all parties.

                                               /s/    BONNIE LEE GOLDSTEIN
                                                      JUSTICE